Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

1&S Healthcare Services, LLC
(NPI No. 1144347154),

Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-13-16
Decision No. CR2715

Date: March 5, 2013

DECISION

Palmetto GBA (Palmetto), an administrative contractor acting on behalf of the Centers
for Medicare and Medicaid Services (CMS), found Petitioner not to be operational and
revoked Petitioner’s enrollment as a provider in the Medicare program effective March
23, 2012. Petitioner appealed. For the reasons stated below, I affirm the determination to
revoke Petitioner’s enrollment.

I. Background and Procedural History

Petitioner, 1&S Healthcare Services, LLC, was enrolled in the Medicare program as a
home health agency (HHA). The parties agree that in February 2012, CMS suspended
Petitioner’s enrollment, but following the submission of a corrective action plan (CAP),
CMS reinstated Petitioner in April 2012. CMS’s Motion for Summary Judgment and
Prehearing Brief (CMS Br.) at 4-5; Petitioner’s Pre-hearing Brief and Opposition to
CMS’s Motion for Summary Judgment (P. Br.) at 1-2. On June 7, 2012, a Palmetto
inspector arrived at Petitioner’s offices located at 2646 South Loop West #370, Houston,
Texas 77054 to conduct an unannounced site visit. CMS Br. at 5; P. Br. at 2. The site
inspector noted that: Petitioner’s facility was not open for business; the facility did not
have employees or staff present; there were no signs of customer activity; and the facility
did not appear to be operational. CMS Exhibit (CMS Ex.) 3. The inspector also noted
that there was a sign posted indicating Petitioner’s name and business hours, as well as a
sign that stated: “I&S Healthcare Services LLC This is notice of Voluntary Suspension
of Normal Business Operations Effective March 23, 2012 to October 1, 2013
Administration.” CMS Exs. 3,5. Ina July 24, 2012 initial determination, Palmetto
revoked Petitioner’s enrollment, effective March 23, 2012, as a Medicare provider under
42 C.F.R. § 424.535(a)(5)(i) because Petitioner was no longer operational. CMS Ex. 4;
Petitioner Exhibit (P. Ex.) 1.

Petitioner filed a timely CAP. P. Ex. 3. Petitioner, through counsel, also requested
reconsideration of Palmetto’s revocation. CMS Ex. 2; P. Ex. 2. In the reconsideration
request, Petitioner stated that it had closed its operations following the February 2012
suspension of its provider status and that after Palmetto approved its first CAP, Petitioner
had been:

unable to reinitiate operations by the time of the on-site visit. Its
administrative obligations, as triggered by the initial revocation of billing
privileges, did not allow it enough time to reorganize and start admitting
new patients. Therefore, I & S’ inability to provide services is not the
result of its own doing or operational decisions, but of the actions they have
had to take to be able to comply with CMS’ requirements after the initial
revocation of billing privileges. . . . I & S is ready to start again, as soon as
the billing privileges are reinstated and Palmetto GBA finishes the
revalidation process.

On September 18, 2012, CMS issued an unfavorable reconsidered determination. CMS
Ex. 1; P. Ex. 4.

Petitioner timely filed a request for a hearing with the Departmental Appeals Board, Civil
Remedies Division. In response to my October 24, 2012 Acknowledgment and Pre-
hearing Order (Order), CMS and Petitioner each filed prehearing briefs and five proposed
exhibits. Because neither party objected to any of the proposed exhibits, I admit CMS
Exs. | through 5 and P. Exs. 1 through 5 into the record. Further, in their submissions,
the parties indicated that they had no witnesses. Accordingly, the record is closed and I
will issue this decision based on the written record. See Order § 12.

II. Discussion

Petitioner, as an HHA, is considered a provider under the Medicare program. 42 C.F.R.
§ 498.2. In order to participate in the Medicare program as a provider, individuals and
entities must meet certain criteria to enroll and receive billing privileges. 42 C.F.R.

§§ 424.505, 424.510. During the enrollment process, the revalidation process, or
whenever CMS deems it necessary, CMS may perform on-site reviews to verify the
accuracy of a provider’s enrollment information, determine the provider’s compliance
with Medicare enrollment requirements, and determine whether the provider is no longer
operational. 42 C.F.R. §§ 424.510(d)(8); 424.515(c), 424.517(a). CMS may revoke a
provider’s enrollment if it is not operational. 42 C.F.R. § 424.535(a)(5).

A. Issue

Whether CMS has a legitimate basis to revoke Petitioner’s enrollment as a provider in the
Medicare program based on a determination that Petitioner was not operational under
42 C.F.R. § 424.530(a)(5).

B. Findings of Fact, Conclusions of Law, and Analysis’

I. During the June 7, 2012 site visit, Petitioner’s office displayed a sign
indicating it had voluntarily suspended operations from March 23,
2012, through October 1, 2013, and the site inspector observed that
Petitioner did not otherwise appear operational.

Palmetto’s site inspector conducted his site visit of Petitioner’s offices at 12:00 PM on
Thursday June 7, 2012. CMS Ex. 3. This visit took place during Petitioner’s posted
business hours. CMS Ex. 5, at 3. The site inspector noted on the site survey form the
following about Petitioner’s offices: the facility was not open for business; the facility
did not have employees or staff present; there were no signs of customer activity at the
facility; and the facility did not appear to be operational. CMS Ex. 3. The inspector also
noted on the site survey form that a sign was posted on Petitioner’s office door stating
that Petitioner had suspended operations from March 23, 2012, until October 1, 2013; the
inspector took a photograph of the sign. CMS Exs. 3, 5, at 1-2.

Consistent with the inspector’s observations, Petitioner admitted that it had been “unable
to reinitiate operations by the time of the on-site visit. Its administrative obligations, as
triggered by the initial revocation of billing privileges, did not allow it enough time to
reorganize and start admitting new patients.” CMS Ex. 2, at 2; P. Exs. 2, at 2, 5, at 2.
Petitioner also admitted that it had placed the notice of its voluntary suspension of
business operations in its window. CMS Ex. 2, at 1; P. Ex. 2, at 1. Therefore, I find that
Petitioner had suspended its operations, was not staffed, was not open to the public, and
was not providing services when the site inspector conducted the site survey.

' My findings of fact and conclusions of law are set forth, in italics and bold font.
2. CMS has a legitimate basis to revoke Petitioner’s enrollment in the
Medicare program because Petitioner was not operational pursuant to
42 CFR § 424.535(a)(5).

CMS may revoke a currently enrolled provider or supplier’s Medicare billing privileges
and any corresponding provider agreement if:

CMS determines, upon on-site review, that the provider or supplier is no
longer operational to furnish Medicare covered items or services... .
Upon on-site review, CMS determines that- (i) A Medicare Part A provider
is no longer operational to furnish Medicare covered items or services, or
the provider fails to satisfy any of the Medicare enrollment requirements.

42 C.F.R. § 424.535(a)(5)(i). A provider is “operational” when it has a “qualified
physical practice location, is open to the public for the purpose of providing health care
related services, is prepared to submit valid Medicare claims, and is properly staffed,
equipped, and stocked (as applicable based on the type of facility or organization,
provider or supplier specialty, or the services or items being rendered), to furnish these
items or services.” 42 C.F.R. § 424.502. In the present matter, the undisputed facts
indicate that Petitioner neither held itself out as an HHA that was providing services on
June 7, 2012, nor was it capable on that date of doing so.

In its brief, Petitioner does not dispute the observations of the site inspector during the
June 7, 2012 site visit to Petitioner’s offices. However, Petitioner asserts that on June 7,
2012, it was still attempting to comply with the CAP that CMS approved in the spring of
2012, and had not yet been able to resume operations. P. Br. at 2. Petitioner further
asserts that CMS interprets the term “operational” too expansively and argues that the
term “no longer operational” is not defined in the regulations. P. Br. at 3-4, 6. Petitioner
argues that under CMS’s interpretation of the regulations, a provider could be revoked for
not being operational if a provider “closes down for vacations, holidays, or emergency
situations.” P. Br. at 6. Petitioner asserts that it is unreasonable to expect a provider to
be open “every day, of every week, of every year.” P. Br. at 10. Petitioner asserts that
the regulations permit providers, “when the management of its business requires,” to have
a “temporary cessation of operations.” P. Br. at 7. Petitioner argues that the sign that it
placed on its offices expressly indicated that the suspension of its operations was
temporary. P. Br. at 7,9. Petitioner cites no authority for its position.

Petitioner’s position that a suspension of operations for approximately a year and a half,
as indicated on the posted sign, is a temporary cessation of operations analogous to a

temporary closing due to holidays or emergencies is a strained argument in the extreme.
The fact that Petitioner had been operational at an earlier time and might be operational
in the future is not a basis for reversing a revocation. See Mission Home Health, et. al,
DAB No. 2310, at 6, 8 (2010) (holding that the regulation at 42 C.F.R. § 424.535(a)(5)(i)
“provides no exceptions to account for the reasons the provider ceased operations.”).

To the extent that Petitioner was unable to be operational because it was trying to comply
with a previously approved CAP, such an argument can only be considered by CMS.
Revocation of enrollment is a discretionary act of CMS, see 42 C.F.R. § 424.535(a), and
through the reconsideration process, CMS can decide to exercise its discretion not to
revoke a provider should the circumstances warrant such action. See 42 C.F.R. § 498.24.
However, I do not have the authority to review CMS’s discretionary act to revoke a
provider. Letantia Bussell, DAB No. 2196, at 13 (2008). Rather, “the right to review of
CMS’s determination by an [administrative law judge] serves to determine whether CMS
as the authority to revoke [the provider’s] Medicare billing privileges, not to substitute
the [administrative law judge’s] discretion about whether to revoke.” Jd. Once CMS
establishes a legal basis on which to proceed with a revocation, then the action to revoke
is a permissible exercise of discretion. See id. at 10.

In the present matter, CMS provided evidence, which is undisputed, that Petitioner was
not operational on June 7, 2012, and that Petitioner had not been operational since March
23, 2012. Petitioner’s argument that it was temporarily ceasing operations does not
provide a legal defense to Petitioner’s failure to be operational during the June 7, 2012
site visit. Therefore, I conclude that CMS had a legal basis to revoke Petitioner’s
enrollment under 42 C.F.R. § 424.535(a)(5)(i).

III. Conclusion

Because Petitioner was not operational when CMS conducted a site visit of Petitioner’s
offices, CMS’s revocation of Petitioner’s enrollment in the Medicare program is
affirmed.

/s/
Scott Anderson
Administrative Law Judge
